OPINION ON MOTION FOR REHEARING WRIGHT, J. The original opinion in this case was handed down at the January sitting of this court. Motion for rehearing was duly filed. The motion for rehearing-raises no question not fully considered in the original opinion, but appellant’s brief on the motion for rehearing-calls attention to a seeming confusion in some of the opinions of this court as to the meaning of Section 2997, C. L. 1897, which we deem worthy of consideration at this time. “Sec. 299G. The court must read to the jury all the instructions it intends to give and none others, and must announce them as given, and shall announce as refused, without reading to the jury, all those which are refused, and must write the. words, Given, or, Refused, as the case-may be, on the margin of each instruction. “Sec. 2997. If the giving or refusal be excepted to, ihe same may be without any stated reason therefor, and all instructions demanded must be filed, and shall become a part of the record.”  6 Appellant in his brief takes the position that the-original opinion in this case holds that general exceptions to the giving or refusing of instructions taken at the time such instructions are given or refused, without therein stating the grounds of such exceptions, are not proper or sufficient to save any alleged errors in such given or-refused instructions. The original opinion herein does-not so hold. It is true that in the statement of facts attention is called to the manner in which the exceptions-were saved, but this was done merely to emphasize the fact that the errors complained of on this appeal were never presented to the trial court in any manner whatever, so that they could be there considered and expressly decided. We think that a careful reading of the original opinion will indicate very clearly that the errors in the instructions assigned in this court were held as not proper-]y before us for consideration, for the reason that the record and bill of exceptions wholly fails to disclose that any of such alleged errors (except the sixth ground -in the motion for new trial, which is disposed of in the original opinion) were ever called to the attention of the trial court and by the trial court expressly decided. Counsel for appellant also criticizes several earlier opinions of this court which, according to the view taken in his brief, seems to be drifting away from the express terms of Section 2997 of the Compiled Laws, cited supra. Section 37, of Chapter 57, of the Laws of 1907, being in substance, a re-enactment of the earlier statute of 1846, as compiled in Section 3139 of the Compiled Laws of 1897, provides that exceptions must be taken at the time of the decision “and no exception shall be taken in any appeal to any proceeding in a district court except such as shall have been expressly decided in that court.” All of the former decisions of this court of which counsel for appellant complains, when carefully considered, will be found to be based upon the general proposition stated in the statutes last cited. Territory v. Guillen, 11 N. M. 209; Territory v. West, 14 N. M. 557; Territory v. Chaves, 9 N. M. 282; Territory v. Cristman, 9 N. M. 587; Territory v. Archebeque, 9 N. M. 404; Territory v. Leslie, 15 N. M. 240; and cases cited in the original opinion. The case of Territory v. Yarberry, 2 N. M. 454, which holds that specific exceptions to instructions are necessary, was decided by this court upon the terms of the statute then in effect, and has no bearing upon the construction of Sec. 2997, C. L. 1897, quoted supra. The case of Probst v. The Trustees, etc., 3 N. M. 378, which is to the same effect, was decided by this court in 1885 upon the authority of Territory v. Yarberry, cited supra. The statute under which Territory v. Yarberry had been previously decided, was repealed prior to the decision in the case of Probst v. Trustees, but by a rule of this court adopted in 1880 and in force until August 25, 1897, when the rules were changed to comply with the provisions of the new code, no Judge of the District Court could allow any bill of exceptions containing the charge of the court at large to the jury, in trials at common law upon any general exceptions to the whole of such charge; but the party excepting was required to state distinctly the several matters of law in such charge to which he excepted, and such matters of law, and those only, were to be inserted in the bill of exceptions and allowed by the court. It thus appears that neither of the two cases last cited have any bearing upon the present procedure. In the case of the Territory v. Alarid, 15 N. M. 165, this court, in construing the terms of Section 2997, cited supra, held that, “a general exception to an instruction and charge, though in part erroneous, is in part correct, cannot be sustained.” 11 therefore follows that general exceptions taken to the instructions without stating any reason therefor, subject to the limitation pointed out in the case of Territory v. Alarid, cited supra, are sufficient under the present procedure, as defined by Section 2997, cited supra. It cannot be said, however, that the mere taking of general exceptions to instructions, without stating the grounds therefor, presents any question for decision to the trial court at the time such exceptions are taken; hence it follows that the alleged errors must be specifically called to the attention of. the trial court and be by the trial court expressly decided. This can only be done by a motion for a. new trial, wherein the errors to be relied upon on appeal are specifically and definitely set out and called to the attention of the trial court for its action. This brings us to The question passed upon in the original opinion, namely, are the grounds upon which the assignments of error in this court are predicated, sufficiently set out in the motion for new trial to bring them within the requirements of Section 37, Chapter 57, Laws of 1907 ? This question was answered in the negative in the original opinion, and we can see no reason for changing our views at this time. Dpon the necessity of a motion for new trial to preserve errors relied upon on appeal, we cite the following decisions of this court: Territory v. Chaves, 9 N. M. 282; Territory v. Christman, 9 N. M. 587; Territory v. Archibeque, 9 N. M. 404. As to the degree of particularity and certainty required in setting out the grounds of error in a motion for new trial, we cite the following: Territory v. Guillen, 11 N. M. 209; Territory v. West, 14 N. M. 557; R. R. v. Johnson, 114 Tenn. 641-2; French v. French, 215 Ill. 470; Call v. People, 201 Ill. 500. Tested by the rule laid down in the cases of Territory v. Guillen and Territory v. West, cited supra, the motion for new trial in the case at bar is wholly insufficient to advise this court as to what was presented to the lower court and by the lower- court expressly decided. The assignments of error urged in this court (except the sixth ground in the motion for new trial- disposed of in the original opinion) not being predicated upon any definite or specific grounds of error in the motion for new trial, we must adhere to our ruling in the original opinion.